ACCEPTED
                                                                               04-15-00481-CV
                                                                   FOURTH COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                                                         12/2/2015 12:03:22 PM
                                                                                KEITH HOTTLE
                                                                                        CLERK

                         No. 04-15-00481-CV

                                                              FILED IN
                                IN THE                 4th COURT OF APPEALS
                                                        SAN ANTONIO, TEXAS
                      FOURTH COURT OF APPEALS          12/2/2015 12:03:22 PM
                       AT SAN ANTONIO, TEXAS               KEITH E. HOTTLE
                                                                Clerk


                  JOERIS GENERAL CONTRACTORS, LTD.,
                                          Appellant,
                                  v.

                         ROLANDO CUMPIAN,
                                        Appellee.


         UNOPPOSED MOTION FOR EXTENSION OF TIME
                TO FILE APPELLANT’S BRIEF


Lorien Whyte                      David Gaultney
State Bar No. 24042440            State Bar No. 07765300
Pozza & Whyte, PLLC               davidgaultney@mehaffyweber.com
lorienwhyte@pozzaandwhyte.com     Elana Einhorn
239 E. Commerce St.               State Bar No. 06502455
San Antonio, TX 78205             elanaeinhorn@mehaffyweber.com
(210) 226.8888 Office             MehaffyWeber, P.C.
(210) 222.8477 Fax                823 Congress Avenue, Suite 200
                                  Austin, Texas 78701
                                  (512) 394-3840 Office
                                  (512) 394-3860 Fax




                                  ATTORNEYS FOR APPELLANT JOERIS
                                  GENERAL CONTRACTORS, LTD.
To the Honorable Court of Appeals:

      Appellant, Joeris General Contractors, Ltd., files this Unopposed Motion for

Extension of Time to file Appellant’s Brief and would respectfully show as

follows:

                                          I.

                          Time Requested for Extension

      Appellant’s Brief is currently due on Wednesday, December 23, 2015.

Appellant requests an extension up to and including Friday, January 22, 2016, to

file Appellant’s Brief in this matter. Appellant requests an extension of thirty days.

This is Appellant’s first request for an extension.

                                          II.

                           The Extension is Unopposed

      Counsel for Appellee does not oppose the extension.

                                         III.

                              Grounds for Extension

      In addition to the brief in this case, Appellant’s counsel is working on a brief

on the merits in the Texas Supreme Court, an appellant’s brief in the federal Fifth

Circuit Court of Appeals, and an appellee’s brief in the Thirteenth District Court of

Appeals. The Thanksgiving holidays were part of the original time period for filing




                                           2
the brief in this case and those cases, and the Christmas and New Year holidays

will be part of any extension in this and those cases as well.

                                         IV.

                           Authority to Grant Extension

      The Court may grant an extension of time to file a brief under the authority

of Texas Rule of Appellate Procedure 10.5(b). Because this is a motion to extend

time to file a brief, this motion may be determined by the Court without waiting

the 10-day submission delay. See Tex. R. App. P. 10.3(a) (1).

                                          V.

      This request will not unnecessarily delay disposition of this matter, but will

allow Appellant adequate opportunity to prepare briefing that will be of maximum

benefit to the Court.

                                         VI.

      This motion is not brought for purposes of delay, but so that justice may be

accomplished.

      WHEREFORE, Appellant prays that this Court grant Appellant an extension

up to and including Friday, January 22, 2016, to file Appellant’s Brief herein, and

for such other and further relief to which Appellant may be justly entitled.

                                        Respectfully submitted,

                                        MEHAFFYWEBER, P.C.



                                          3
                                          Respectfully submitted,

                                      By/s/ David Gaultney
Lorien Whyte                             David Gaultney
State Bar No. 24042440                   State Bar No. 07765300
Pozza & Whyte, PLLC                      davidgaultney@mehaffyweber.com
lorienwhyte@pozzaandwhyte.com            Elana Einhorn
239 E. Commerce St.                      State Bar No. 06502455
San Antonio, TX 78205                    elanaeinhorn@mehaffyweber.com
(210) 226.8888 Office                    MehaffyWeber, P.C.
(210) 222.8477 Fax                       823 Congress Avenue, Suite 200
                                         Austin, Texas 78701
                                         (512) 394-3840 Office
                                         (512) 394-3860 Fax

                                            ATTORNEYS FOR APPELLANT



                    CERTIFICATE OF CONFERENCE
      I certify that I have conferred with Appellee’s counsel Thad Spalding by
email, and Appellee is unopposed to this motion.

                                   /s/ David Gaultney




                                      4
                        CERTIFICATE OF SERVICE
      The undersigned certifies that a true copy of the Motion was served upon the
following counsel of record for Appellee via electronic service on December 2,
2015:

R. Scott Westlund                           Thad D. Spalding
State Bar No. 00791906                      State Bar No. 00791708
scott@krwlawyers.com                        tspalding@texasappeals.com
Brian C. Steward                            Kelly, Durham &Pittard, LLP
State Bar No. 19201100                      P.O. Box 224626
brian@krwlawyers.com                        Dallas, Texas 75222
Jay Moore                                   Telephone: (214) 946-8000
State Bar No. 24041514                      Facsimile: (214) 946-8433
jay@krwlawyers.com
Ryan A. Todd
State Bar No. 24033393
ryan@krwlawyers.com
Ketterman Rowland &Westlund
16500 San Pedro, Suite 302
San Antonio, Texas 78232
Telephone: (210) 490-7402
Facsimile: (210) 490-8372



                                           /s/ David Gaultney
                                     David Gaultney




                                        5